     Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 1 of 13




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


FLOYD SHROPSHIRE, individually and
on behalf of all others similarly situated,

                Plaintiff,                           Civil Action No. 4:20-cv-01175

        v.                                           Judge Alfred H. Bennett

CHENIERE ENERGY, INC. and MIDSHIP
PIPELINE CO., LLC.

                Defendant.

        CLEVELAND INTEGRITY SERVICE’S MOTION TO INTERVENE AND
                          SUPPORTING BRIEF
        Floyd Shropshire (“Shropshire”) has sued Cheniere Energy, Inc. and Midship Pipeline Co.,

LLC (collectively “Midship”) for overtime under the Fair Labor Standards Act (“FLSA”).

Shropshire, however, was employed by and paid by Cleveland Integrity Services, Inc. (“CIS”). So

too were Winfrey Garrett (“Garrett”), Matthew Brister (“Brister”), and Danny Day (“Day), who

each have filed a consent to join Shropshire’s lawsuit pursuant to 29 U.S.C. § 216(b).

        As the employer of Shropshire, Brister, Garrett, and Day, CIS determined the central issues

in their asserted claim for overtime under the FLSA: their pay and their duties. Plus, each has

executed an arbitration agreement as a condition of their employment that precludes their

participation in this lawsuit.

        Pursuant to Federal Rule of Civil Procedure 24, CIS moves to intervene. Its status as their

employer and its arbitration agreement encompassing their FLSA claims justifies both intervention

as of right and as a matter of permission.




                                                 1
     Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 2 of 13




I.     FACTUAL BACKGROUND

       A.      ClS’s Relationship with Midship
       CIS provides third-party inspection services for its customers and thus sends its inspectors

to their projects. (Declaration of Michael Frye (filed as Dkt. 13-1) at ¶ 3.) This is comparable to a

CPA firm sending auditors to its clients. In both instances, there is a compelling logic for having

truly independent inspections done.

       Pipeline inspectors, like auditors, are hired to work independently, just like auditors:

       The Inspector acts as the Owner Company’s authorized representative for
       non-financial matters, continuously observes the Contractor’s progress and
       monitors all activities in their assigned areas in accordance with codes and
       standards; regulatory requirements; Owner Company safety and environmental
       requirements, drawings, plans, and specifications; as well as the terms of the
       construction contract or agreement. The Inspector may also be asked to assist
       other specialized Inspectors (e.g., Welding Inspector), as directed.

CEPA Foundation and the INGAA Foundation, A Practical Guide for Pipeline Instruction

Inspectors 11 (Mar. 2016), https://www.cepa.com/wp-content/uploads/2016/11/A-Practical-

Guide-for-Pipeline-Construction-Inspectors-16Mar2016-FIN...1.pdf.            And,    because      this

inspection work requires specialized personnel for only the duration of the project, these

assignments are for a finite period.

       Midship is one of CIS’s customers. (Frye Declaration at ¶ 4.) CIS controlled and directed

its employees to provide the inspection services that Midship requested. (Frye Declaration at ¶ 5.)

Midship paid CIS an all-inclusive rate to compensate it for the services it provided; that rate

covered CIS’s overhead, equipment, material, salary, benefits, vehicle allowance and applicable

taxes and withholdings under state and federal law. (Midship Declaration at ¶ 6.) From that

amount, CIS, in its sole discretion, determined how much to pay each of its inspectors. (Midship

Declaration at ¶ 6.)



                                                 2
       Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 3 of 13




        B.     CIS Employment of Shropshire, Brister, Garrett, and Day

        CIS employed Shropshire as a Welding Inspector and assigned him to provide inspection

services on its behalf to different CIS customers. (Frye Declaration at ¶ 7.) One of those customers

was Midship, to which Shropshire was assigned to from August 27, 2019 to January 18, 2020.

(Frye Declaration at ¶ 17.) CIS also employed Brister and assigned him to its team providing

inspection services to the Midship Pipeline Project from October 21, 2019 until January 3, 2020.

(Frye Declaration at ¶¶ 37, 43.) It did the same with Garrett, assigning him to its Midship team

from March 27, 2019 until September 11, 2019, and Day, assigning him to its Midship team from

July 1, 2019 until February 14, 2020. (Frye Declaration at ¶¶ 19, 25, 27, 34.)

        As their employer, CIS individually determined Shropshire’s, Brister’s, Garrett’s, and

Day’s pay. (Frye Declaration at ¶¶ 15, 23, 32, 41.) CIS paid them a “guaranteed minimum salary

equal to four times the daily salary amount” based on FLSA regulations. (Frye Declaration at

¶¶ 15, 18, 23, 26, 32, 35, 41, 44.); see 29 C.F.R. § 541.604(b). CIS also determined that their pay

and duties qualified them as overtime exempt administrative employees under the FLSA. (Frye

Declaration at ¶ 15, 24, 33, 42.); see also 29 U.S.C. § 213.

        While employed by CIS, each agreed to be subject to CIS’s policies and procedures

governing its employees. (See Frye Declaration at ¶¶ 11, 21, 29, 39.) In fact, each signed or filled

out at least twelve separate documents identifying him as an employee of CIS. (See Frye

Declaration at ¶ 12, 22, 30, 40.) These included Internal Revenue Service (“IRS”) W-4 Tax Forms.

(Frye Declaration, Exs. A16, B18, C19, D13.) Further, Shropshire and Day affirmed their

understanding that CIS was their employer by naming CIS as such when seeking unemployment

benefits following the conclusion of their employment with CIS. (Frye Declaration at ¶¶ 13, 14,

31.)



                                                 3
      Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 4 of 13




       Significantly, Shropshire, Brister, Garrett, and Day also executed an arbitration agreement

as a condition of their employment with CIS. (Frye Declaration at ¶¶ 10, 20, 28, 38.) Under that

arbitration agreement, each committed to “arbitrate all claims that have arisen or will arise out of

Employee’s employment with or termination from the Company.” (Frye Declaration, Exs. A2, B2,

C2, D2 at ¶ 2.) Each also agreed that “there shall be no class actions, collective actions, or

multiple-employee claims of any kind.” (Frye Declaration, Exs. A2, B2, C2, D2 at ¶ 2.)

II.    ARGUMENT
       Shropshire’s lawsuit alleges that he and others similarly situated was denied overtime pay.

The central issue of in this case, accordingly, is whether Shropshire and those he seeks to represent

were overtime exempt under the FLSA. But, rather than demanding arbitration with the entity that

hired him, that determined he was overtime exempt, and that paid him (CIS), Shropshire sues only

its customer (Midship). Because CIS was the actual employer, its employees (Shropshire, Garrett,

Brister, and Day) can only hold Midship liable by showing that Midship also employed them as a

joint employer with CIS. Absent joint employment, there is no claim against Midship. See, e.g.,

Lundine v. Gates Corp., No. 18-1235-EFM, 2020 WL 1862578 (D. Kan. April 14, 2020)

(dismissing FLSA claim by individual who was hired and paid only by staffing company, not the

staffing companies customer she sued).

       CIS’s status as the actual employer (and potential joint employer with Midship) provides a

sufficient interest to intervene. CIS has an interest in enforcing their commitment to arbitrate their

FLSA claims as well as an interest in defending against their claim challenging its decision to

classify them as overtime exempt under the FLSA. Permitting this lawsuit to go forward without

CIS’s participation would deprive CIS of these interests.

       Therefore, CIS moves to intervene under to Rule 24(a) and 24(b). Pursuant to Federal Rule

of Civil Procedure 24(c), CIS attaches as Exhibit 1 a motion to compel arbitration, seeking to

                                                  4
     Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 5 of 13




enforce Shropshire’s, Brister’s, Garrett’s, and Day’s commitment to arbitrate their employment

claims. See, e.g., U.S. ex rel. Frank M Sheesley Co. v. St. Paul Fire and Marine Ins. Co., 239

F.R.D. 404, 414 (W.D. Pa. 2006) (motion to compel arbitration satisfies Rule 24(c)). CIS will file

a motion to compel arbitration upon the Court’s approval of its intervention.

        A.     Rule 24(a)(2): Intervention As Of Right

        CIS’s intervention is warranted. In fact, four other courts addressing the exact same

scenario as here (FLSA suits against customers brought by Shropshire’s counsel) have granted

intervention to the actual employer. Robertson v. Enbridge (U.S.) Inc., No. 2:19-cv-01080-WSS-

LPL, 2020 WL2105064 (W.D. Pa. Apr. 13, 2020), report and recommendation adopted 2020 WL

2104911 (W.D. Pa. May 1, 2020) is illustrative.

        There too, the plaintiff (represented by Shropshire’s attorneys) took the same tactic:

bringing an FLSA lawsuit against a customer of CIS. The district court there rightly granted CIS’s

motion to intervene:

        They hired the subject employees, they determined how much to pay them, and
        they determined that they were exempt from overtime pay. They provided the
        employees to the named Defendant. The potential Intervenors appear at this stage
        to fit at least three out of the four relevant factors of being qualified as joint
        employers with Enbridge under the Third Circuit’s definition. Regardless of the
        indemnity issue, which the Court finds does not have to be proven at this time, they
        stated a sufficient interest in the litigation. In addition, these potential employees,
        and others who may opt in later, have either agreed to a forum selection clause or
        arbitration agreement, both of which are being circumvented given that a joint
        employer of theirs was not named.

Id. at *3.

        Similarly, Snow v. Silver Creek Midstream Holdings LLC, No. 2:19-cv-00241, Dkt. 30 (D.

Wyo. Mar. 3, 2020) (attached as Ex. 2), Ferrell v. SemGroup, No. 4:19-cv-00610-GKF-JFJ, Dkt.

63 (N.D. Okla. June 12, 2020) (attached as Ex. 3), and Altenhofen v. Southern Star Cent. Gas

Pipeline, Inc., No. 4:20CV-00030-JHM, 2020 WL 3547947 (W.D. Ky. June 30, 2020) confronted


                                                  5
     Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 6 of 13




the same exact issue: an FLSA lawsuit brought (again by Shropshire’s counsel) not against the

pipeline inspection services company that was the actual employer, but rather against that

company’s customer.

       Those courts also granted the pipeline inspection services company’s intervention:

           •   “[t]he Court finds the potential for Silver Creek [customer] to claim Applied

               [pipeline inspection services company] is Plaintiff’s sole employer, or even a joint

               employer, establishes a protectable interest.” Snow, Ex. 2, at 6.

           •   “[t]he court concludes that TIR’s [pipeline inspection services company] potential

               liability as a joint employer and indemnity made upon it are sufficiently protectable

               interests which may be impaired if TIR is not permitted to intervene.” Ferrell, Ex.

               3, at 7.

           •   “Accordingly, while Altenhofen does not directly assert an FLSA claim against

               CIS, it is certainly possible that CIS [pipeline inspection services company] and

               Southern Star [customer] were joint employers and CIS could be construed as

               jointly and severally liable under the facts of the present case. The potential for

               joint and several liability is a legally sufficient interest for intervention.”

               Altenhofen, 2020 WL 3547947, at *3.

       The compelling logic of Robertson, Snow, Ferrell, and Altenhofen apply equally here.

Those cases applied the same test that governs intervention in the Fifth Circuit. Sierra Club v.

Espy, 18 F.3d 1202, 1204-05 (5th Cir. 1994) (intervention is awarded if an intervenor satisfies the

following requirements: “(1) [t]he application must be timely; (2) the applicant must have an

interest relating to the property or transaction that is the subject of the action; (3) the applicant

must be so situated that disposition of the action may, as a practical matter, impair or impeded



                                                 6
     Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 7 of 13




its ability to protect its interest; and (4) the applicant’s interest must be inadequately represented

by the existing parties to the suit.”) (emphasis added).

       CIS meets and exceeds all four Espy requirements.

       First, CIS’s motion is timely; intervention at this early stage of the litigation does not

unduly delay or prejudice the rights of the Shropshire or Midship. See, e.g., Lejeune v. Sany

America, Inc., Civil Action No. 17-130-JJB-EWD, 2017 WL 231390, at *2 (M.D. La. July 10,

2017) (motion to intervene timely where suit “is still in its early stages”).

       Second, CIS has an interest in this case on multiple levels:

       i.      The central issue in this case is whether Shropshire’s, Brister’s, Garrett’s, and Day’s

pay and duties qualified each for overtime exempt status under the FLSA. CIS has an interest in

the adjudication of this issue because, as their employer, it set their job as overtime exempt and

exclusively controlled their pay. Further, any liability resulting is joint and several among joint

employers. See 29 C.F.R. § 791.2(f) (providing “that [a] joint employer is jointly and severally

liable with the employer and any other joint employers for compliance with all of the applicable

provisions of the [FLSA], including the overtime provisions . . .”).

       The potential that CIS (the actual employer) may be jointly liable with Midship (if

Shropshire, Brister, Garrett, or Day are able to show that Midship also employed them) only

enhances CIS’s practical interest for intervention. Blundell v. Home Quality Care Home Health

Care, Inc., No. 3:17-cv-1990-L-BN, 2017 WL 5889715, at *3-4, 6 (N.D. Tex. Nov. 29, 2017)

illustrates that practical interest. There, the court stayed all proceedings in a FLSA suit against all

joint employers after one joint employer filed a notice of bankruptcy because “[i]t is possible that

a judgment under the FLSA against the [non-bankrupt joint employers] . . . would affect, and

perhaps could be held binding on, the debtor [bankrupt joint employer’s] estate.” Id. The same



                                                  7
     Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 8 of 13




risk that Blundell identified there is the same risk here. There, it warranted a stay; here, it warrants

intervention. Kansas Public Emp. Retirement Sys. v. Reimer & Kroger Assoc., Inc., 60 F.3d 1304

(8th Cir. 2004) (granting intervention; the potential of joint and several liability was sufficient to

allow intervention).

       ii.     CIS not only has an interest in vindicating its proper classification of Shropshire,

Brister, Garrett, and Day as overtime exempt but also has a distinct interest in enforcing their

arbitration agreements. Moving forward without CIS could result in Shropshire, Brister, Garrett,

and Day being able to avoid the arbitration forum in which each committed to bring their individual

employment claims. See Snow v. Silver Creek Midstream Holdings LLC, No. 2:19-cv-00241, Dkt.

41 (D. Wyo. Mar. 3, 2020) (attached as Ex. 4) (granting a motion to compel arbitration because

the arbitration agreement -- which used the exact same language and structure as those

here -- required arbitration of all employment claims, regardless of whom they were brought

against). Excluding CIS from this case would deprive it of the benefit of the bargain it struck: in

exchange for employing these employees and paying them significant compensation, CIS received

in turn their commitment to arbitrate and thus ensured “lower costs, greater efficiency and speed,

and the ability to choose expert adjudicators to resolve specialized disputes.” Stolt-Nielsen S.A. v.

AnimalFeeds Int’l Corp., 559 U.S. 662, 685 (2010).

       iii.    Midship has demanded that CIS indemnify any judgment or loss associated with

Shropshire’s, Brister’s, Garrett’s, and Day’s claims. (Frye Declaration at ¶ 7.) This demand further

establishes the right and need for CIS to intervene in order to ensure that the claims for overtime

are vigorously and competently defended. Team Worldwide Corp. v. Wal-Mart Stores, Inc, No.

2:17-CV-00235-JRG, 2017 WL 6059303 at *4 (E.D. Tex. Dec. 7, 2017) (granting intervention in

patent dispute where the defendant demanded indemnification; there was a sufficient interest



                                                   8
     Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 9 of 13




because the proposed-intervenors’ “products, not [the defendant’s], will be the focus of the

litigation” and the potential for indemnification gave the proposed-intervenors “a resulting

financial stake in the outcome of this case”).

       Third, disposing of this action without CIS would impair that trio of interests (its

classification of these employees as FLSA exempt; its arbitration agreement with these employees;

and its exposure to indemnity demands). See Altenhofen, 2020 WL 3547947, at *5. Most

pointedly, its ability to defend against the claims that Shropshire’s, Brister’s, Garrett’s, and Day’s

compensation ran afoul of the FLSA would, as a practical matter, be limited. If CIS -- the entity

that set and paid their salary; determined that they were eligible for exempt status; and maintains

the employment records on which their case is predicated -- is excluded, it would be deprived of

the “opportunity to raise arguments and defenses before adjudication of its own liability to

Plaintiff.” Clean Earth, Inc. v. Endurance Am. Ins., Civil Action No. 15-6111, 2016 WL 5422063,

at *4-5 (D.N.J. Sept. 28, 2016) (granting motion to intervene where the intervenor could be held

liable without having opportunity to dispute that liability; the intervenor’s interest in raising its

defenses was impaired and could not be cured “simply because [the intervenor] has an opportunity

to defend against an indemnification claim by [the defendant]”). This is an interest that goes

beyond financial loss and includes a practical reputational loss that could be viewed by CIS’s other

customers as a lack of capacity in managing its own workforce and its obligations under the FLSA.

See Uniloc 2017 LLC v. AT&T Mobility, LLC, No. 2:18-CV-00514-JRG, 2019 WL 1773117, at

*3 (E.D. Tex. Apr. 23, 2019) (granting intervention to manufacturer because patent infringement

allegations against its customer put the manufacturer’s “customer base and reputation at risk”).

       Fourth, CIS’s interest is not adequately represented by the existing parties. As Robertson

recognized, “[a]lthough the interests of [CIS] are like those of [Midship], they diverge in that [CIS



                                                  9
    Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 10 of 13




is] the entit[y] that determine and cut the paychecks; they also have employment contracts with

the opt-in plaintiff[] that [Midship] does not.” 2020 WL 2105064, at *5; see also Altenhofen, 2020

WL 3547947, at *8. Midship did not classify Shropshire, Brister, Garrett, or Day as exempt, nor

write their paychecks. Without CIS’s “superior understanding” of their employment classification

and “greater access to relevant documents and individuals,” there is a genuine risk of its “interests

being inadequately represented.” Advanced Dynamic Interfaces, LLC v. Aderas, Inc., C.A. No. 12-

cv-963 (GMS), 2013 WL 6989428, at *1 n.1 (D. Del. Jan. 11, 2013) (granting intervention in a

patent suit brought against intervenor’s customer).

        Moreover, CIS is one of multiple companies engaged by Midship to provide inspection

services. There is a separate risk that Midship may make tactical litigation decisions that favor

other entities or itself at a sacrifice to CIS or even choose to settle in a manner that disadvantages

CIS. See Adam Joseph Resources v. CAN Metals Ltd., 919 F.3d 856, 868 (5th Cir. 2019)

(inadequacy of representation illustrated by a settlement that disadvantaged the intervening party).

This risk include the fact that “in light of the indemnity demand, it is likely that [Midship] will

point the finger to [CIS] and argue that [CIS] must bear sole liability for any FLSA violation.”

Ferrell, Ex. 3, at 8.

        B.      Rule 24(b)(1)(B): Permissive Intervention

        Even if there could be doubt about intervention as of right, CIS is entitled to intervene as a

matter of permission on those same considerations.            Rule 24(b)(1)(B) allows permissive

intervention to anyone who timely asserts “a claim or defense that shares with the main action a

common question of law or fact.” Both are met here.

        There are undeniably common questions of law: e.g., the enforcement of Shropshire’s,

Brister’s, Garrett’s, and Day’s arbitration commitments. That common issue in and of itself



                                                 10
    Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 11 of 13




warrants intervention. DSMC, Inc. v. Convera Corp., 273 F. Supp. 2d 14, 27 (D.D.C. 2002)

(granting permissive intervention in a trade secrets suit to the customer of both parties where the

lawsuit questioned whether the customer conspired with the defendant to disclose trade secrets

because, in part, the customer and the plaintiff had an arbitration agreement and both the customer

and defendant argued that arbitration should be compelled); Altenhofen, 2020 WL 3547947, at *7

(determining whether a court is the proper forum for an FLSA claim given the arbitration clause

that the alleged joint employer agreed to with the plaintiff is a common question of law);

Robertson, 2020 WL 210564, at *6 (same).

       There are also common questions of fact. The central issue in this suit is whether

Shropshire’s, Brister’s, Garrett’s, or Day’s pay and duties qualify them as overtime exempt under

the FLSA. These questions cannot be resolved without addressing the actions of CIS, which paid

their salary and determined that their duties and salary met the administrative exemption

requirements under the FLSA. CIS asserts a defense -- that it properly classified each as overtime

exempt -- that shares common facts with any argument Midship may make on the merits.

Robertson, 2020 WL 210564, at *6 (deciding that “[a]ny determination that Enbridge [the sued

customer] violated the law would be based on the joint employment relationship, which would

implicate the potential Intervenors” such that there are common questions of fact weighing in favor

of permissive intervention).

       Put differently, a full airing of the facts upon which liability depends is not possible without

the participation of Shropshire’s, Brister’s, Garrett’s, and Day’s actual employer: CIS. See Snow,

Ex. 2, at 10 (determining that allowing the actual employer -- also an inspection services

company -- in an FLSA suit brought against that company’s customer “adds value and




                                                 11
      Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 12 of 13




significantly advances the full and complete development of the factual and legal issues raised in

the underlying action”).

IV.     CONCLUSION

        For these reasons, CIS should be allowed to intervene in this case.



Date: July 10, 2020                                  Respectfully submitted,

                                                     Cleveland Integrity Services, Inc.

                                                     /s/ Nicole Figueroa
                                                     Nicole Figueroa
                                                     McDermott Will & Emery LLP
                                                     2501 N. Harwood Street
                                                     Dallas, Texas 75201
                                                     (214) 295-8062 (phone)
                                                     (972) 767-0190 (fax)
                                                     nfigueroa@mwe.com

                                                     Rachel B. Cowen, pro hac vice forthcoming
                                                     McDermott Will & Emery LLP
                                                     444 West Lake Street
                                                     Chicago, Illinois 60606
                                                     (312) 372-2000 (phone)
                                                     (312) 884-7700 (fax)
                                                     rcowen@mwe.com


                             CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule 7.1(D), CIS has conferred with Plaintiff, who opposes CIS’s
Motion to Intervene. CIS has also conferred with Defendant, who does not oppose CIS’s Motion
to Intervene

                                                     /s/ Nicole Figueroa
                                                     Nicole Figueroa




                                                12
    Case 4:20-cv-01175 Document 16 Filed on 07/10/20 in TXSD Page 13 of 13




                              CERTIFICATE OF SERVICE

       The undersigned does certify that on the 10th day of July 2020, I electronically
transmitted the attached document to the Clerk of the Court using the ECF System for filing.
Based on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the applicable ECF registrants.



                                                               /s/ Nicole Figueroa

                                                               Nicole Figueroa




                                            13
